Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 1 of 33 PageID #: 22984




                            United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

  HUAWEI TECHNOLOGIES CO., LTD.,                     §
  and FUTUREWEI TECHNOLOGIES,                        §
  INC.,                                              §    Civil Action No. 4:17-CV-893
                                                     §    Judge Mazzant
  v.                                                 §
                                                     §
  YIREN RONNIE HUANG, and CNEX                       §
  LABS, INC.                                         §

                            FINAL INSTRUCTIONS TO THE JURY

         MEMBERS OF THE JURY:

        It is my duty and responsibility to instruct you on the law that you are to apply in this case.

 The law contained in these instructions is the only law you may follow. It is your duty to follow

 what I instruct you the law is, regardless of any opinion that you might have as to what the law

 ought to be.

        If I have given you the impression during the trial that I favor any party, you must disregard

 that impression. If I have given you the impression during the trial that I have an opinion about

 the facts of this case, you must disregard that impression. You are the sole judges of the facts of

 this case. Other than my instructions to you on the law, you should disregard anything I may have

 said or done during the trial in arriving at your verdict.

        You should consider all of the instructions about the law as a whole and regard each

 instruction in light of the others, without isolating a particular statement or paragraph.

        The testimony of the witnesses and other exhibits introduced by the parties constitute the

 evidence. The statements of counsel are not evidence; they are only arguments. It is important

 for you to distinguish between the arguments of counsel and the evidence on which those

 arguments rest. What the lawyers say or do is not evidence. You may, however, consider their
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 2 of 33 PageID #: 22985



 arguments in light of the evidence that has been admitted and determine whether the evidence

 admitted in this trial supports the arguments. You must determine the facts from all the testimony

 that you have heard and the other evidence submitted. You are the judges of the facts, but in

 finding those facts, you must apply the law as I instruct you.

        You are required by law to decide the case in a fair, impartial, and unbiased manner, based

 entirely on the law and on the evidence presented to you in the courtroom. You may not be

 influenced by passion, prejudice, or sympathy you might have for the Plaintiffs or the Defendants

 in arriving at your verdict.

        Do not let bias, prejudice, or sympathy play any part in your deliberations. A corporation

 and all other persons are equal before the law and must be treated as equals in a court of justice.

                                 PARTIES AND REFERENCES

        As you know, the Plaintiffs in this case are Huawei Technologies Co., Ltd., and Futurewei

 Technologies Inc., which I will refer individually as Huawei and Futurewei, respectively, or

 collectively as Plaintiffs. The Defendants in this case are Yiren Ronnie Huang and CNEX Labs,

 Inc., which I will refer to individually as Mr. Huang and CNEX, respectively, or collectively as

 Defendants.

                                    CORPORATE LIABILITY

        Under the law, corporations are considered to be persons. They can act only through their

 employees, agents, directors, or officers. Generally, any agents or employees of a corporation may

 bind the corporation by their acts and declarations made while acting within the scope of their

 authority delegated to them by the corporation or partnership, or within the scope of their duties

 as employees of the corporation.




                                                  2
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 3 of 33 PageID #: 22986



                                           EVIDENCE

        The evidence you are to consider consists of the testimony of the witnesses, the documents,

 and other exhibits admitted into evidence, and any fair inferences and reasonable conclusions you

 can draw from the facts and circumstances that have been proven.

        Generally speaking, there are two types of evidence. One is direct evidence, such as

 testimony of an eyewitness. The other is indirect or circumstantial evidence. Circumstantial

 evidence is evidence that proves a fact from which you can logically conclude another fact exists.

 As a general rule, the law makes no distinction between direct and circumstantial evidence, but

 simply requires that you find the facts from a preponderance of all the evidence, both direct and

 circumstantial.

                              CONFIDENTIALITY MARKINGS

        During the course of this case, counsel for the parties added confidentiality markings to

 many of the documents, such as “Highly Confidential - Attorneys’ Eyes Only,” “Confidential,

 Outside Attorneys Only,” or “Confidential.” Those designations appear in the lower left-hand

 corner in the margins. Those phrases were added by the Attorneys during the process of

 exchanging documents in this case and do not appear on the original documents.

        Some documents, however, contain confidential markings on the document original. These

 confidential markings were made by the Parties in this case.

        During your deliberation, you should only consider the confidential marking made by the

 Parties. You should not consider the markings made by the Attorneys.




                                                 3
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 4 of 33 PageID #: 22987



                                 DEMONSTRATIVE EVIDENCE

        Certain exhibits have been presented to you as demonstratives. Demonstrative evidence

 can be used to describe something involved in this trial. If your recollection of the evidence differs

 from the exhibit, rely on your recollection.

                                  CHARTS AND SUMMARIES

        Certain charts and summaries have been shown to you solely to help explain or summarize

 the facts disclosed by the books, records, and other documents that are in evidence. These charts

 and summaries are not evidence or proof of any facts. You should determine the facts from the

 evidence.

                                            WITNESSES

        You alone are to determine the questions of credibility or truthfulness of the witnesses. In

 weighing the testimony of the witnesses, you may consider the witness’s manner and demeanor

 on the witness stand, any feelings or interest in the case, or any prejudice or bias about the case,

 that he or she may have, and the consistency or inconsistency of his or her testimony considered

 in the light of the circumstances. Has the witness been contradicted by other credible evidence?

 Has he or she made statements at other times and places contrary to those made here on the witness

 stand? You must give the testimony of each witness the credibility that you think it deserves.

        Even though a witness may be a party to the action and therefore interested in its outcome,

 the testimony may be accepted if it is not contradicted by direct evidence or by any inference that

 may be drawn from the evidence, if you believe the testimony.

        You are not to decide this case by counting the number of witnesses who have testified on

 the opposing sides. Witness testimony is weighed; witnesses are not counted. The test is not the

 relative number of witnesses, but the relative convincing force of the evidence. The testimony of




                                                   4
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 5 of 33 PageID #: 22988



 a single witness is sufficient to prove any fact, even if a greater number of witnesses testified to

 the contrary, if after considering all of the other evidence, you believe that witness.

                                       EXPERT TESTIMONY

         When knowledge of technical subject matter may be helpful to the jury, a person who has

 special training or experience in that technical field is permitted to state his or her opinion on those

 technical matters. However, you are not required to accept that opinion. As with any other witness,

 it is up to you to decide whether to rely on it.

            IMPEACHMENT BY WITNESS’S INCONSISTENT STATEMENTS

         In determining the weight to give to the testimony of a witness, consider whether there was

 evidence that at some other time the witness said or did something, or failed to say or do something,

 that was different from the testimony given at the trial.

         A simple mistake by a witness does not necessarily mean that the witness did not tell the

 truth as he or she remembers it. People may forget some things or remember other things

 inaccurately. If a witness made a misstatement, consider whether that misstatement was an

 intentional falsehood or simply an innocent mistake. The significance of that may depend on

 whether it has to do with an important fact or with only an unimportant detail.

                                    DEPOSITION TESTIMONY

         Certain testimony has been presented to you through a deposition. A deposition is the

 sworn, recorded answers to questions a witness was asked in advance of the trial. Under some

 circum- stances, if a witness cannot be present to testify from the witness stand, that witness’s

 testimony may be presented, under oath, in the form of a deposition. Sometime before this trial,

 attorneys representing the parties in this case questioned this witness under oath. A court reporter

 was present and recorded the testimony. The questions and answers have been shown to you. This




                                                    5
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 6 of 33 PageID #: 22989



 deposition testimony is entitled to the same consideration and is to be judged by you as to

 credibility and weighed and otherwise considered by you in the same way as if the witness had

 been present and had testified from the witness stand in court.

                                 TRANSLATION INSTRUCTION

        You have seen some videotaped deposition clips that involve Chinese speaking witnesses

 and interpreters. To avoid spending unnecessary time, the parties have edited out the translation of

 the questions into Chinese.

                               NO INFERENCE FROM FILING SUIT

        The fact that a person brought a lawsuit and is in court seeking damages creates no

 inference that the person is entitled to a judgment. Anyone may make a claim and file a lawsuit.

 The act of making a claim in a lawsuit, by itself, does not in any way tend to establish that claim

 and is not evidence.

                                      JUROR QUESTIONS

        As I told you in my preliminary instructions, I have given you the opportunity to give me

 written questions anonymously after a witness testified when you had an important question of the

 witness that was strictly limited to the substance of the witness’s testimony. Remember that I

 asked you not to be offended if I did not present your question to be answered by the witness. You

 should not speculate on the answer to any unasked question and you should not speculate on or

 consider any facts or events outside the testimony and exhibits you have heard and seen in this

 courtroom.




                                                  6
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 7 of 33 PageID #: 22990



                                   STIPULATIONS OF FACTS

         A “stipulation” is an agreement. When there is no dispute about certain facts, the attorneys

 may agree or “stipulate” to those facts. You must accept a stipulated fact as evidence and treat that

 fact as having been proven here in court. These facts are as follows:

      1. Mr. Huang received an offer of employment from Futurewei on December 22, 2010.

      2. Mr. Huang accepted that offer and began work at Futurewei in January 2011.

      3. Mr. Huang worked on SSD technology, including PCIe SSD architecture, during his

         employment at Futurewei.

      4. Mr. Huang was listed as an inventor on certain patent applications filed by Plaintiffs.

      5. Mr. Huang voluntarily resigned his employment at Futurewei on May 31, 2013.

                                       BURDEN OF PROOF

         There are two standards of proof that you will apply to the evidence: (1) preponderance of

 the evidence and (2) clear and convincing evidence. I will instruct you on which standard of proof

 you apply to what issues.

 I.      Preponderance of the Evidence

         Huawei and Futurewei have each brought a number of claims against Mr. Huang and

 CNEX, and CNEX has brought a counterclaim against Huawei and Futurewei.

         To prevail on any given claim against Defendants, Plaintiffs have the burden of proving

 that claim by a preponderance of the evidence. To establish by a preponderance of the evidence

 means to prove something is more likely so than not so. If you find that Plaintiffs has failed to

 prove any element of a given claim by a preponderance of the evidence, then they may not recover

 on that claim.




                                                   7
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 8 of 33 PageID #: 22991



        CNEX bears the same burden on its counterclaim—that is, it must prove its claim by a

 preponderance of the evidence. Again, to establish by a preponderance of the evidence means to

 prove something is more likely so than not so. If you find that CNEX has failed to prove any

 element of its counterclaim by a preponderance of the evidence, then it may not recover on that

 counterclaim.

 II.    Clear and Convincing Evidence

        Some issues require that you use a higher standard and decide whether the fact has been

 proven by clear and convincing evidence. Clear and convincing evidence is evidence that produces

 in your mind a firm belief or conviction as to the truth of the matter sought to be established. It is

 evidence so clear, direct, weighty and convincing as to enable you to come to a clear conviction

 without hesitancy. I will instruct you later on which issues you must analyze under a clear and

 convincing evidence standard.

                                       CAUSES OF ACTION

        Futurewei brings a claim against Mr. Huang for breach of contract. Huawei and Futurewei

 also bring claims against Mr. Huang and CNEX, including claims for misappropriation of trade

 secrets, interference with contract, violation of the Racketeering Influenced Corrupt Organizations

 Act, and violation of the Computer Fraud and Abuse Act. Huawei and Futurewei further contend

 that Mr. Huang and CNEX conspired together with respect to these claims.

        CNEX brings its claim against Huawei and Futurewei for misappropriation of trade secrets.

 CNEX further contends that Huawei and Futuerwei conspired together and/or with Xiamen

 University with respect to this claim.

        Each party denies the other parties’ claims.




                                                   8
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 9 of 33 PageID #: 22992



         As you see, the parties assert some of the same causes of action. Therefore, throughout my

 instructions, I may use the general terms “Claimant” and “Accused Party” to instruct you on the

 law you are to apply to those claims. The term “Claimant” means a party seeking recovery of

 damages. The term “Accused Party” is a party being accused of the unlawful conduct and against

 whom relief is being sought.

         I turn now to the causes of action asserted in this case.

 I.      Breach of Contract

         A contract is a legally binding agreement between two or more parties. Each party to the

 contract must perform according to the agreement’s terms. A party’s failure to comply to its

 contractual duty constitutes a breach of contract. If a party breaches a contract and that breach

 causes injury or loss to another party, then the injured party may claim damages.

         Futurewei alleges that Mr. Huang breached the Employment, Confidentiality, Proprietary

 Information and Inventions Agreement between Futurewei and Mr. Huang. This agreement is a

 contract, which I will refer to as the “Employment Agreement.” Futurewei specifically contends

 that Mr. Huang failed to comply with the Employment Agreement’s Non-Solicitation Provision,

 Patent Application Disclosure Provision, and Non-Disclosure Confidentiality Provision.

             Breach of Contract—Elements

         To prevail on a claim that Mr. Huang breached the Employment Agreement, Futurewei

 must prove each of the following by a preponderance of the evidence:

      1. There was a valid Employment Agreement between Mr. Huang and Futurewei;

      2. Futurewei performed or tendered performance under the Employment Agreement;

      3. Mr. Huang failed to comply with the Employment Agreement; and

      4. Mr. Huang’s failure to comply caused damages to Futurewei.




                                                   9
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 10 of 33 PageID #: 22993



          If you find that Futurewei failed to prove each of these elements by a preponderance of the

 evidence, you should enter a verdict for Mr. Huang on this claim.

          If you find that Futurewei has proven each of these elements by a preponderance of the

 evidence, you should enter a verdict for Futurewei on this claim and determine the amount of

 damages, if any, that should be awarded to Futurewei. I will address damages separately.

 II.      Intentional Interference with Contractual Relations

          The law provides a cause of action against an Accused Party that interferes with contractual

 relations between a Claimant and a third party.

          Futurewei contends that CNEX interfered with Futurewei’s Employment Agreement with

 Mr. Huang.

              Intentional Interference with Contractual Relations—Elements

          To prevail on a claim of intentional interference with contractual relations, Claimant must

 prove by a preponderance of the evidence that:

       1. there was a contract between Claimant and third party;

       2. the Accused Party knew of the contract;

       3. the Accused Party’s conduct prevented performance or made performance more expensive

          or difficult;

       4. the Accused Party intended to disrupt the performance of this contract or knew that

          disruption of performance was certain or substantially certain to occur;

       5. Claimant was harmed; and

       6. Accused Party’s conduct was a substantial factor in causing Claimant’s harm.




                                                    10
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 11 of 33 PageID #: 22994



           Interference can include conduct that prevents performance of a contract or makes

 performance of a contract impossible, more burdensome, more difficult, or of less or no value to

 the one entitled to performance.

           If a Claimant has failed to prove by a preponderance of the evidence any of these elements,

 then you should enter a verdict for the Accused Party on this claim.

           If you find that a Claimant has proven by a preponderance of the evidence each these

 elements, you should enter a verdict for the Claimant and determine the amount of damages, if

 any, that should be awarded to the Claimant. I will address damages separately.

 III.      Misappropriation of Trade Secrets

           Many state and federal laws and statutes prohibit the misappropriation of one’s trade

 secrets by another, including the Defend Trade Secrets Act, 18 U.S.C. §§ 1832, 1836, et seq.

           Huawei and Futurewei have brought claims for misappropriation of trade secrets against

 Mr. Huang and CNEX.

            CNEX has brought a claim for misappropriation of trade secrets against Huawei and

 Futurewei.

        A. Misappropriation of Trade Secrets—Elements

           To prevail on a claim for misappropriation of trade secrets, a Claimant must prove by a

 preponderance of evidence the following:

        1. a trade secret exists

        2. Claimant is an owner of the trade secret;

        3. the Accused Party’s misappropriation of the trade secret; and

        4. the Accused Party’s misappropriation of the trade secret caused Claimant’s harm or caused

           the Accused Party to be unjustly enriched.




                                                   11
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 12 of 33 PageID #: 22995



        If you find that a Claimant has failed to prove any element of this claim by a preponderance

 of the evidence, you should enter a verdict for the Accused Party on this claim.

        If you find that a Claimant has proven each these elements by a preponderance of the

 evidence, you should enter a verdict for the Claimant and determine the amount of damages, if

 any, that should be awarded to the Claimant. I will address damages separately.

    B. Misappropriation of Trade Secrets—Definitions

        The term “trade secret” means all forms and types of financial, business, scientific,

 technical, economic, or engineering information, including patterns, plans, compilations, program

 devices, formulas, designs, prototypes, methods, techniques, processes, procedures, programs, or

 codes, whether tangible or intangible, and whether or how stored, compiled, or memorialized

 physically, electronically, graphically, photographically, or in writing if:

    1. the owner thereof has taken reasonable measures to keep such information secret; and

    2. the information derives independent economic value, actual or potential, from not being

        generally known to, and not being readily ascertainable through proper means by, another

        person who can obtain economic value from the disclosure or use of the information.

        “Reasonable measures” are the efforts that would be made by a reasonable person in the

 same situation and having the same knowledge and resources as Claimants, exercising due care to

 protect important information of the same kind. This requirement applies separately to each item

 that Claimants claim to be a trade secret.

        In determining whether or not Claimants made reasonable measures to keep the

 information secret, you should consider all of the facts and circumstances. Among the factors you

 may consider are the following:




                                                  12
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 13 of 33 PageID #: 22996



           a) Whether documents or computer files containing the information were marked with

                  confidentiality warnings;

           b) Whether Claimants instructed their employees to treat the information as

                  confidential;

           c) Whether Claimants restricted access to the information to persons who had a

                  business reason to know the information;

           d) Whether Claimants kept the information in a restricted or secured area;

           e) Whether Claimants required employees or others with access to the information to

                  sign confidentiality or nondisclosure agreements;

           f) Whether Claimants took any action to protect the specific information, or whether

                  it relied on general measures taken to protect its business information or assets;

           g) The extent to which any general measures taken by Claimants would prevent the

                  unauthorized disclosure of the information; and

           h) Whether there were other reasonable measures available to Claimants that they did

                  not take.

        The presence or absence of any one or more of these factors is not necessarily

 determinative.

        The term “misappropriation” means:

        A. acquisition of a trade secret of another by a person who knows or has reason to know

           that the trade secret was acquired by improper means; or

        B. disclosure or use of a trade secret of another without express or implied consent by a

           person who:

            i. used improper means to acquire knowledge of the trade secret;




                                                   13
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 14 of 33 PageID #: 22997



              ii. at the time of disclosure or use, knew or had reason to know that the knowledge

                  of the trade secret was:

                          a.   derived from or through a person who had used improper means to

                               acquire the trade secret;

                          b.   acquired under circumstances giving rise to a duty to maintain the

                               secrecy of the trade secret or limit the use of the trade secret; or

                          c.   derived from or through a person who owed a duty to the person

                               seeking relief to maintain the secrecy of the trade secret or limit the

                               use of the trade secret.

              iii. before a material change of the position of the person, knew or had reason to know

                  that:

                          a.   the trade secret was a trade secret; and

                          b.   knowledge of the trade secret had been acquired by accident or

                               mistake.

         The term “owner”, with respect to a trade secret, means the person or entity in whom or in

 which rightful legal or equitable title to the trade secret is reposed.

         “Use” of a trade secret means any exploitation of the trade secret that is likely to result in

 injury to the trade secret owner or enrichment to an Accused Party. Marketing goods that embody

 the trade secret, employing the trade secret in manufacturing or production, relying on the trade

 secret to assist or accelerate research or development, or soliciting customers through the use of

 information that is a trade secret all constitute “use.” For “use,” an Accused Party need not have

 actually sold a product incorporating a Claimant’s trade secret to be found to have “used” it.




                                                   14
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 15 of 33 PageID #: 22998



          An employee may use general knowledge, skills, and experience obtained through previous

 employment to compete with the former employer. A former employee, however, may not use

 confidential or proprietary information acquired during the employment relationship in a manner

 adverse to his former employer.

          The term “improper means” includes theft, bribery, misrepresentation, breach or

 inducement of a breach of a duty to maintain secrecy, or espionage through electronic or other

 means. The term “improper means” does not include independent derivation or any other lawful

 means of acquisition.

          An Accused Party is “unjustly enriched” if its misappropriation of Claimant’s trade secret

 caused the Accused Party to receive a benefit that it otherwise would not have.

 IV.      Violations of the Racketeer Influenced and Corrupt Organization Act (RICO)

          Huawei and Futurewei assert claims alleging that Mr. Huang and CNEX violated the

 Racketeer Influenced and Corrupt Organizations Act, commonly known as RICO.

       A. RICO—Elements

          To prevail on this claim, Claimant must prove each of the following by a preponderance

 of the evidence:

       1. the existence of an enterprise;

       2. the enterprise engaged in, or had some effect on, interstate or foreign commerce;

       3. the Accused Party was employed by or associated with the alleged enterprise;

       4. the Accused Party participated, either directly or indirectly, in the conduct of the affairs of

          the enterprise; and

       5. the Accused Party participated through a pattern of racketeering activity.




                                                    15
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 16 of 33 PageID #: 22999



         If you find that a Claimant has failed to prove by a preponderance of the evidence each

 element of this claim, then you should enter a verdict for the Accused Party on this claim.

         If you find that a Claimant has proven by a preponderance of the evidence each these

 elements, you should enter a verdict for the Claimant and determine the amount of damages, if

 any, that should be awarded to the Claimant. I will address damages separately.

     B. RICO—Definitions

         For the first element, an “enterprise” may consist of an individual, partnership, corporation,

 association, or other legal entity.

         For the second element, Claimant must prove that the enterprise engaged in or had an effect

 on interstate or foreign commerce. “Engage in or have an effect on interstate or foreign commerce”

 means that the enterprise either engaged in, or had an effect on commerce between two or more

 states, or on commerce between a state and a foreign country.

         For the third element, Claimant must prove that the Accused Party was employed by or

 associated with the alleged enterprise. The requirement that the Accused Party be “employed by

 or associated with” the enterprise means they must have some minimal association with the alleged

 enterprise. The Accused Party must know something about the alleged enterprise’s activities as

 they relate to the racketeering activities.

         For the fourth element, Claimant must also prove by a preponderance of the evidence that

 the Accused Party “participated, directly or indirectly, in the conduct of the affairs of the

 enterprise.” To prove this, Claimant must show that the Accused Party actively conducted or

 participated in conducting the affairs of the alleged enterprise through a pattern of racketeering

 activity. The Accused Party does not need to participate in, or be aware of, all of the enterprise’s




                                                  16
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 17 of 33 PageID #: 23000



 activities. It is sufficient if the Accused Party conducted or participated in the conduct of some of

 the enterprise’s activities through a pattern of racketeering activity.

        For the fifth element, Claimant must prove that the Accused Party participated in the

 conduct of the enterprise’s affairs through a pattern of racketeering activity.

        “Racketeering activity” is an act that violates the Defend Trade Secrets Act, 18 U.S.C.

 §§ 1832, 1836, et seq.; the Computer Fraud and Abuse Act (CFAA), 18 U.S.C. § 1030; or 18

 U.S.C. § 1343—preventing Fraud by Wire.

        An act of “racketeering activity” is also called a “predicate act.”

        The improper use of a trade secret that violates the Defend Trade Secrets Act, 18 U.S.C.

 §§ 1832, 1836, et seq., is a “predicate act” only if the improper use of the trade secret occurred

 after May 11, 2016, or the improper use of the trade secret occurred before May 11, 2016, and

 continued after May 11, 2016.

        A “pattern of racketeering activity” means that the Accused Party committed at least two

 distinct predicate acts. Distinct does not have to mean different types. But by itself, proof of two

 or more predicate acts does not establish a pattern under RICO.

        To prove a pattern of predicate acts, Claimant must show that the acts were related to one

 another and to the enterprise. Two or more acts of racketeering activity that aren’t related do not

 establish a pattern of racketeering activity under RICO. Predicate acts are “related” to one another

 if they have the same or similar purposes, results, participants, victims, or methods. Predicate acts

 are also related if they have common distinguishing characteristics and aren’t isolated events.

        To be related, the predicate acts do not have to be the same kind of acts. For example, the

 acts may comprise one act of wire fraud and one act of misappropriation of trade secrets.




                                                   17
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 18 of 33 PageID #: 23001



         To make up a pattern of racketeering activity, predicate acts must demonstrate continuity.

 Continuity can be demonstrated in two basic ways. The first is to demonstrate related predicate

 acts extending over a substantial period of time. The second is to show conduct that does not occur

 over a substantial period of time but, by its nature, is likely to be repeated into the future.

         Again, “racketeering activity” means an act that violates a law or statute. But you can’t

 consider just any racketeering act the Accused Party allegedly committed in violation of one of

 these statutes as bearing on whether the Accused Party has committed two or more predicate acts

 as a pattern of racketeering activity. To determine if there is a pattern of racketeering activity, you

 must consider only those specific racketeering acts Claimant alleges against the Accused Party.

 And you can’t find that the Accused Party engaged in a “pattern of racketeering activity” unless

 you unanimously agree on which of the alleged predicate acts, if any, make up the pattern.

         So, it is insufficient if you do not all agree to the finding of what two or more predicate

 acts the Accused Party committed. Some of you can’t find that the predicate acts are A, B, and C

 and the rest of you find that the predicate acts are X, Y, and B. Put another way, you cannot find

 that the Accused Party has engaged in a pattern of racketeering activity unless you find (1) a

 “pattern” of predicate acts, and (2) that the Claimant have proven by a preponderance of the

 evidence that the Accused Party committed each of the two or more predicate acts that you find

 make up that pattern.

         A person does not violate RICO just by associating with or being employed by an otherwise

 lawful enterprise if others conduct the enterprise’s affairs through a pattern of racketeering activity

 in which the person is not personally engaged.




                                                   18
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 19 of 33 PageID #: 23002



 Fraud by Wire

         Title 18, United States Code, Section 1343, prevents a person from using interstate or

 foreign wire communications to carry out a scheme to defraud. For a person to violate Section

 1343, you must be convinced of the following by a preponderance of the evidence:

         First: That the Accused Party knowingly devised or intended to devise any scheme to

 defraud;

         Second: That the scheme to defraud employed false material representations, false material

 pretenses, or false material promises;

         Third: That the Accused Party transmitted, or caused to be transmitted, by way of wire

 communications, in interstate or foreign commerce, any writing for the purpose of executing such

 scheme; and

         Fourth: That the Accused Party acted with a specific intent to defraud.

         A “scheme to defraud” means any plan, pattern, or course of action intended to deprive

 another of money or property.

         A “specific intent to defraud” means a conscious, knowing intent to deceive or cheat

 someone. A representation, pretense, or promise is “false” if it is known to be untrue or is made

 with reckless indifference as to its truth or falsity. A representation, pretense, or promise would

 also be “false” if it constitutes a half truth, or effectively omits or conceals a material fact, provided

 it is made with the intent to defraud.

         A representation, pretense, or promise is “material” if it has a natural tendency to influence,

 or is capable of influencing, the decision of the person or entity to which it is addressed.

         It is not necessary that the Claimant prove all of the details alleged concerning the precise

 nature and purpose of the scheme. What must be proved is that the Accused Party knowingly




                                                    19
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 20 of 33 PageID #: 23003



 devised or intended to devise a scheme to defraud by means of false or fraudulent pretenses,

 representations, or promises that was substantially the same as the one alleged.

        It is also not necessary that the Claimants prove that the material transmitted by wire

 communications was itself false or fraudulent, or that the use of the interstate or foreign wire

 communications facilities was intended as the specific or exclusive means of accomplishing the

 alleged fraud. What must be proved is that the use of the interstate or foreign wire communications

 facilities was closely related to the scheme because the Accused Party either wired something or

 used it to be wired in interstate or foreign commerce in an attempt to execute or carry out the

 scheme.

        The alleged scheme need not actually succeed in defrauding anyone.

        To “cause” interstate or foreign wire communications facilities to be used is to do an act

 with knowledge that the use of the wire communications facilities will follow in the ordinary

 course of business or where such use can reasonably be foreseen.

        Each separate use of the interstate or foreign wire communications facilities in furtherance

 of a scheme to defraud by means of false or fraudulent pretenses, representations, or promises

 constitutes a separate offense.

 V.     Violation of the Computer Fraud and Abuse Act (CFAA)

        The Computer Fraud and Abuse Act (CFAA) makes it unlawful to access a computer

 without authorization or in excess of authorization and obtain information from a protected

 computer.

        Huawei and Futurewei allege that Huang and CNEX conspired together for the purpose of

 stealing Huawei and/or Futurewei’s trade secrets, developing competing products at CNEX, filing

 patents on behalf of CNEX using Huawei and/or Futurewei’s trade secrets, and usurping business




                                                 20
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 21 of 33 PageID #: 23004



 opportunities by unlawfully accessing Huawei and/or Futurewei’s computers with an intent to

 defraud Huawei and/or Futurewei. Mr. Huang and CNEX deny these allegations.

    A. Violation of CFAA—Elements

          To prevail on their claim that Mr. Huang and CNEX violated the CFAA, Huawei and

 Futurewei must prove by a preponderance of the evidence that:

          1. Mr. Huang conspired with others and acted in concert with CNEX;

          2. Mr. Huang and others acting in concert with CNEX knowingly accessed without

             authorization, or exceeded their authorized access of, Plaintiffs’ computers that were

             used in interstate or foreign commerce or interstate or foreign communication;

          3. Defendants did so with the intent to defraud;

          4. that by accessing the computer without authorization, or by exceeding their authorized

             access, Defendants furthered the intended fraud;

          5. that by accessing the computer without authorization, or by exceeding their authorized

             access, Defendants obtained anything of value, unless the object of the fraud and the

             thing obtained consists only of the use of the computer and the value of such use is not

             more than $5,000 in any one-year period; and

          6. Plaintiff also must show damage or loss.

          If you find that Huawei and Futurewei have failed to prove by a preponderance of the

 evidence each element of this claim, then you should enter a verdict for the Defendants on this

 claim.

          If you find that a Huawei and Futurewei has proven by a preponderance of the evidence

 each these elements, you should enter a verdict for Huawei and Futurewei and determine the




                                                 21
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 22 of 33 PageID #: 23005



 amount of damages, if any, that should be awarded to Huawei and Futurewei. I will address

 damages separately.

     B. CFAA—Definitions

         “Knowingly” means that the act was done voluntarily and intentionally, and not because

 of mistake or accident. You may find that a defendant had knowledge of a fact if you find that the

 defendant deliberately closed his eyes to what would otherwise have been obvious to him. While

 knowledge on the part of the defendant cannot be established merely by demonstrating that the

 defendant was negligent, careless, or foolish, knowledge can be inferred if the defendant

 deliberately blinded himself to the existence of the fact.

         “Intentionally” means done with the aim of carrying out the act.

         “Computer” means an electronic, magnetic, optical, electrochemical, or other high-speed

 data processing device performing logical, arithmetic, or storage functions, and includes any data

 storage facility or communications facility directly related to or operating in conjunction with such

 device, but such term does not include an automated typewriter or typesetter, a portable hand-held

 calculator, or other similar device.

         “Exceeds authorized access” means to access a computer with authorization and to use

 such access to obtain or alter information in the computer that the accesser is not entitled to obtain

 or alter.

         “Accessed without authorization” means to either access a computer without the

 permission of the owner, or to access a computer with the permission of the owner but to use such

 access in an unauthorized way.




                                                  22
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 23 of 33 PageID #: 23006



         “Interstate commerce” means commerce or travel between one state, territory or possession

 of the United States and another state, territory or possession of the United States, including the

 District of Columbia.

         “Foreign commerce” means commerce or travel between any part of the United States,

 including its territorial waters, and any other country, including its territorial waters.

         “Damage” means any impairment to the integrity or availability of data, a program, a

 system, or information.

         “Loss” means any reasonable cost to any victim, including the cost of responding to an

 offense, conducting a damage assessment, and restoring the data, program, system, or information

 to its condition prior to the offense, and any revenue lost, cost incurred, or other consequential

 damages incurred because of interruption of service.

         I turn now to the statute of limitations defense that Huawei, Futurewei, Mr. Huang, and

 CNEX has raised against each claim asserted against them

                                       STATUTE OF LIMITATIONS

         The law requires a Claimant to file a lawsuit within a certain amount of time after the

 Claimant knew, or through the exercise of reasonable diligence, should have known the underlying

 facts. The deadline for filing a lawsuit is generally referred to as the “statute of limitations.”

 Huawei and Futurewei assert that each of CNEX’s claims were filed after the time prescribed by

 law. Likewise, Mr. Huang and CNEX assert that each of Huawei and Futurewei’s claims were not

 filed within the time prescribed by law.

         An Accused Party has the burden to prove by a preponderance of the evidence that the

 underlying acts giving rise to a Claimant’s claim occurred before the deadline —the “Limitations

 Date.” If an Accused Party meets this burden, you must consider whether the Claimant should




                                                   23
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 24 of 33 PageID #: 23007



 have discovered its claims through the exercise of reasonable diligence before the “Limitations

 Date.”

    A. Breach of Contract Statute of Limitations

          For Futurewei’s breach of contract claim to be barred, Mr. Huang must establish that

 Futurewei discovered or should have discovered the underlying acts of the breach before

 Limitations Date—December 28, 2013.

    B. Intentional Interference with Contractual Relations Statute of Limitations

          For Futurewei’s intentional interference with contractual relations claim to be barred,

 CNEX must establish that Futurewei discovered or should have discovered the underlying acts of

 the interference before Limitations Date—December 28, 2015.

    C. Misappropriation of Trade Secret Statute of Limitations

          For Huawei and Futurewei’s misappropriation of trade secret claims to be barred,

 Defendants must establish that Huawei and Futurewei discovered or should have discovered any

 misappropriation by Defendants before Limitations Date— December 28, 2014.

          For CNEX’s misappropriation of trade secret claims to be barred, Plaintiffs must establish

 that Huawei and Futurewei discovered or should have discovered any misappropriation by

 Plaintiffs before Limitations Date— October 16, 2015.

    D. RICO Statute of Limitations

          For Huawei and Futurewei’s RICO claims to be barred, Defendants must establish that

 Huawei and Futurewei discovered or should have discovered any underlying facts of a RICO

 violation by Defendants before Limitations Date— December 28, 2013.




                                                  24
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 25 of 33 PageID #: 23008



     E. CFAA Statute of Limitations

           For Huawei and Futurewei’s CFAA claims to be barred, Defendants must establish that

 Huawei and Futurewei discovered or should have discovered any underlying facts of a CFAA

 violation by Defendants before Limitations Date— December 28, 2015.

                                           MALICIOUS

           “Malicious” means the Accused Party acted with an intent to cause injury, or that the

 Accused Party’s conduct was despicable and was done with a willful and knowing disregard for

 the rights of others.

           Huawei and Futurewei assert that Mr. Huang and CNEX acted maliciously in relation to

 each of Huawei and Futurewei claims.

           CNEX asserts that Huawei and Futurewei acted maliciously in relation to each of CNEX’s

 claims.

           A Claimant must prove that an Accused Party’s acted maliciously by clear and convincing

 evidence.

                                          CONSPIRACY

           Plaintiffs contend that Mr. Huang and CNEX conspired together to misappropriate trade

 secrets, conspired together to engage in conduct that violates the CFAA, and conspired together to

 engage in conduct that violates the RICO statute. Mr. Huang and CNEX deny these allegation.

           CNEX contends that Huawei and Futurewei conspired together or with Xiamen University

 to misappropriate trade secrets.

           A “conspiracy” is an agreement between two or more persons to join together to

 accomplish some unlawful purpose.




                                                 25
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 26 of 33 PageID #: 23009



         A conspirator can be liable for conduct committed by another if a conspiracy existed, the

 conspirator was a member of that conspiracy when the claim or violation was committed, and if

 the claim was committed in furtherance of, or as a foreseeable consequence of, the conspiracy.

         To find that an Accused Party is part of an unlawful conspiracy, the Conspirator and

 another person or persons must have had knowledge of, agreed to, and intended a common

 objective or course of action that resulted in the damages to the Claimant. One or more of the

 persons involved in the conspiracy must have performed some act or acts to further the conspiracy.

         The Accused Conspirator must be shown to have intended to do more than engage in the

 conduct that resulted in the injury. It must be shown from the beginning of the combination or

 agreement that Accused Conspirator intended to cause the injury or was aware of the harm likely

 to result from that wrongful conduct. Thus, the Accused Conspirator must be shown to have known

 the object and purpose of the conspiracy and to have had a meeting of the minds with the other

 conspirators to accomplish that object and purpose, intending to bring about the resulting injury.

                                  DAMAGES AND REMEDIES

    I.      Consider Damages Only if Necessary

         If a Claimant has proven a claim against an Accused Party by a preponderance of the

 evidence, you must determine the damages to which the Claimant is entitled. You should not

 interpret the fact that I am giving instructions about a Claimant’s damages as an indication in any

 way that I believe that any particular Claimant should, or should not, win this case. It is your task

 first to decide whether an Accused Party is liable. I am instructing you on damages only so that

 you will have guidance in the event you decide that an Accused Party is liable and a Claimant is

 entitled to recover money.




                                                  26
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 27 of 33 PageID #: 23010



    II.      Compensatory Damages

          If you find that an Accused Party is liable on an asserted claim, then you must determine

 an amount that is fair compensation for all of the Claimant’s damages. These damages are called

 compensatory damages. The purpose of compensatory damages is to make the Claimant whole—

 that is, to compensate the Claimant for the damage that it has suffered. Compensatory damages

 are not limited to expenses that Claimant may have incurred because of its injury.

          You may award compensatory damages only for injuries that Claimant proves were

 proximately caused by Accused Party’s allegedly wrongful conduct. The damages that you award

 must be fair compensation for all of Claimant’s damages, no more and no less. You should not

 award compensatory damages for speculative injuries, but only for those injuries that Claimant has

 actually suffered or that Claimant is reasonably likely to suffer in the future.

          “Proximate cause” means a cause that was a substantial factor in bringing about an event,

 and without which cause such event would not have occurred. In order to be a proximate cause,

 the act or omission complained of must be such that a person using the degree of care required of

 him would have foreseen that the event, or some similar event, might reasonably result therefrom.

 There may be more than one proximate cause of an event.

          If you decide to award compensatory damages, you should be guided by dispassionate

 common sense. Computing damages may be difficult, but you must not let that difficulty lead you

 to engage in arbitrary guesswork. On the other hand, the law does not require that Claimant prove

 the amount of its losses with mathematical precision, but only with as much definiteness and

 accuracy as the circumstances permit.

          You must use sound discretion in fixing an award of damages, drawing reasonable

 inferences where you find them appropriate from the facts and circumstances in evidence.




                                                  27
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 28 of 33 PageID #: 23011



        I will now instruct you on the elements of damages you may consider as to each claim and

 counterclaim in this case. You should consider damages only for a claim where you have already

 determined that the respective party is liable by a preponderance of the evidence.

    A. Compensatory Damages—Breach of Contract Claim

        If you decide to award compensatory damages for Mr. Huang’s breach of the Employment

 Agreement, Futurewei is entitled to compensation in an amount that will place it in the same

 position it would have been if the Employment Agreement had been properly performed.

        The measure of damages is the loss proximately caused by the breach. That is, the measure

 of damages is not the benefits received by the breaching party, but the loss or damages actually

 sustained by Futurewei. The measure of damages is the loss resulting from the breach. Such

 damages include only losses inherent in the nature of the breach—those that reflect the usual and

 necessary consequences of such a breach—or that were natural, probable, and foreseeable

 consequences of the breach. Damages must be established with a reasonable degree of certainty.

 This means that the evidence presented must provide a reasonable basis for you to infer damages;

 it does not mean that damages must be established with any mathematical precision.

        To recover for any damages for losses Futurewei experienced and claims were a result of

 Mr. Huang’s breach of contract, Futurewei bears the burden of showing by a preponderance of the

 evidence that the damages it claims flowed as a natural, probable and foreseeable consequence of

 the breach alleged.

    B. Compensatory Damages—Interference with Contractual Relations

        If you decide that a Claimant proved by a preponderance of the evidence that an Accused

 Party interfered with contractual relations, you must also decide how much money will reasonably




                                                 28
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 29 of 33 PageID #: 23012



 compensate the Claimant for the harm caused by the interference. A Claimant may recover actual

 damages from a claim for interference with an existing contract

            The basic measure of actual damages for interference with contract is the same as the

 measure of damages for breach of the contract interfered with, to put the Claimant in the same

 economic position he would have been in had the contract interfered with been actually performed.

            Futurewei seeks to recover damages it incurred caused by CNEX’s interference with the

 Employment Agreement between Futurewei and Mr. Huang.

     C. Disgorgement—Misappropriation of Trade Secrets

            If you find that a Claimant has proven by a preponderance of the evidence that an Accused

 Party misappropriated Claimant’s trade secrets, you must then determine Claimant’s remedy for

 the Accused Party’s wrongful conduct.

            Remedies for misappropriation of trade secrets include the disgorgement of an Accused

 Party’s gain from misappropriation of Claimant’s trade secrets.

            Huawei and Futurewei seek to recover disgorgement of any benefit to CNEX and/or Mr.

 Huang that was obtained as a result of CNEX and/or Mr. Huang’s misappropriation of trade

 secrets.

            CNEX seeks to recover disgorgement of any benefit to Huawei and/or Futurewei that was

 obtained as a result of Futurewei and/or Huawei’s alleged misappropriation of trade secrets

            The law does not allow a person to profit by wrongdoing at the expense of another. You

 may also hear this remedy referred to as “unjust enrichment.” Unjust enrichment is an equitable

 principle holding that one who receives benefits unjustly should make restitution for those benefits.

 A party may be liable under a theory of unjust enrichment when it receives a benefit from another

 through fraud, duress, or by means of an undue advantage. “Disgorgement” is the act of giving up




                                                   29
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 30 of 33 PageID #: 23013



 something that was unjustly obtained. If you find that an Accused Party benefitted from a trade

 secret belonging to Claimant, then you may award the monetary value that you attribute to those

 benefits as the measure of Claimant’s damages. It may include any money that the Accused Party

 made by using the Claimant’s trade secrets. It may also include any costs that the Accused Party

 avoided by taking a “shortcut” using the Claimant’s information.

    D. Compensatory Damages—RICO

        If you find that Defendants violated the RICO act, you must decide whether that violation

 caused an injury and damages to Plaintiffs. The damages that Plaintiffs may recover are damages,

 if any, caused by the predicate acts constituting the pattern of racketeering activity if they injure

 Plaintiffs or its business or property. It isn’t necessary that every predicate act caused damage to

 Plaintiffs. But Plaintiffs can only recover damages caused by predicate acts that are part of the

 pattern of racketeering activity.

        Injury to mere expectancy interests or injury to an intangible property interest, such as an

 injury to the value of intangible property assets such as trade secrets, is not sufficient. An unjust

 gain or enrichment to Defendants is also not sufficient to award damages under RICO.

        You may award as damages only the amount of concrete financial loss, if any, that

 Plaintiffs prove, by a preponderance of the evidence, that they suffered to their business or their

 tangible property caused by the pattern of racketeering.

    E. Compensatory Damages—CFAA

        If you find that Defendants violated the CFAA, you must decide whether the violation

 caused an injury to Huawei and/or Futurewei. The damages that to Huawei and/or Futurewei may

 recover on this claim are those economic damages caused by the unauthorized access to a computer

 or access that exceeds authorized access that you have found occurred, and only to the extent such




                                                  30
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 31 of 33 PageID #: 23014



 access results loss in responding to the offense or in loss due to revenue lost, cost incurred, or other

 damage incurred because of interruption of computer services.

                                       NOMINAL DAMAGES

         Nominal damages are an inconsequential or trifling sum awarded to a Claimant when a

 technical violation of its rights has occurred but the Claimant has suffered no actual loss or injury.

         If you find from a preponderance of the evidence that Claimant sustained a technical

 violation but that the Claimant suffered no actual loss as a result of this violation, then you may

 award the Claimant nominal damages.

                                   MITIGATION OF DAMAGES

         A Claimant who claims damages resulting from the wrongful act of an Accused Party has

 a duty under the law to use reasonable diligence to mitigate its damages, that is, to avoid or to

 minimize those damages.

         If you find an Accused Party liable and find that a Claimant suffered damages, the Claimant

 may not recover for any item of damage which they could have avoided through reasonable

 measures. If you find that the Accused Party proved by a preponderance of the evidence that the

 Claimant unreasonably failed to take advantage of an opportunity to lessen its damages, you should

 deny the Claimant recovery for those damages that they would have avoided had they taken

 advantage of the opportunity.

         You are the sole judge of whether a Claimant acted reasonably in avoiding or minimizing

 its damages. An injured Claimant may not sit idly by when presented with an opportunity to reduce

 its damages. However, a Claimant is not required to exercise unreasonable measures or incur

 unreasonable expenses in mitigating the damages. An Accused Party has the burden of proving

 the damages that a Claimant could have mitigated. In deciding whether to reduce a Claimant’s




                                                   31
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 32 of 33 PageID #: 23015



 damages because of their failure to mitigate, you must weigh all the evidence in light of the

 particular circumstances of the case, using sound discretion in deciding whether the Accused Party

 has satisfied their burden of proving that the Claimant’s conduct was not reasonable.

                                DUTY TO DELIBERATE; NOTES

        It is now your duty to deliberate and to consult with one another in an effort to reach a

 verdict. Each of you must decide the case for yourself, but only after an impartial consideration of

 the evidence with your fellow jurors. During your deliberations, do not hesitate to reexamine your

 own opinions and change your mind if you are convinced that you were wrong. But do not give

 up on your honest beliefs because the other jurors think differently, or just to finish the case.

        Remember at all times, you are the judges of the facts. You have been allowed to take notes

 during this trial. Any notes that you took during this trial are only aids to memory. If your memory

 differs from your notes, you should rely on your memory and not on the notes. The notes are not

 evidence. If you did not take notes, rely on your independent recollection of the evidence and do

 not be unduly influenced by the notes of other jurors. Notes are not entitled to greater weight than

 the recollection or impression of each juror about the testimony.

        When you go into the jury room to deliberate, you may take with you a copy of this charge,

 the exhibits that I have admitted into evidence, and your notes. You must select a jury foreperson

 to guide you in your deliberations and to speak for you here in the courtroom.

        Your verdict must be unanimous. After you have reached a unanimous verdict, your jury

 foreperson must fill out the answers to the writ- ten questions on the verdict form and sign and

 date it. After you have concluded your service and I have discharged the jury, you are not required

 to talk with anyone about the case.




                                                  32
Case 4:17-cv-00893-ALM Document 474 Filed 06/26/19 Page 33 of 33 PageID #: 23016



            If you need to communicate with me during your deliberations, the jury foreperson should

    write the inquiry and give it to the court security officer. After consulting with the attorneys, I will
.
    respond either in writing or by meeting with you in the courtroom. Keep in mind, however, that

    you must never disclose to anyone, not even to me, your numerical division on any question.

            You may now proceed to the jury room to begin your deliberations.

            SIGNED this 25th day of June, 2019.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE




                                                      33
